--------------------------------------------------------------------------------

EXHIBIT 10.7
 
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED
 
REGISTRATION RIGHTS AGREEMENT
 
This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT (this “Amendment”), dated as of September 16, 2011, is entered into by
and among Patrick Industries, Inc. (the “Company”), Tontine Capital Partners,
L.P. (“TCP”), Tontine Capital Overseas Master Fund, L.P. (“TMF”), Tontine
Capital Overseas Master Fund II, L.P. (“TCP 2”), Northcreek Mezzanine Fund I,
L.P. (“Northcreek”) and Stinger Northcreek PATK LLC (“Stinger”).  Capitalized
terms used and not defined in this Amendment are defined in the Registration
Rights Agreement (as defined below).
 
RECITALS
 
A.            On December 11, 2008, the Company, TCP, TMF and the holders of
warrants issued pursuant to a certain Warrant Agreement, dated December 11,
2008, among the Company and such holders, entered into that certain Second
Amended and Restated Registration Rights Agreement (the “Registration Rights
Agreement”).
 
B.             On March 31, 2011, the Company, TCP, TMF, TCP 2 and Northcreek
entered into Amendment No. 1 to the Registration Rights Agreement and TCP 2,
Northcreek and the Company entered into a Secured Senior Subordinated Note and
Warrant Purchase Agreement providing for the issuance of warrants to TCP 2 and
Northcreek to purchase 250,000 shares of Common Stock and the possible issuance
of additional warrants to purchase up to an additional 150,000 shares of Common
Stock (collectively, the “2011 Warrant Shares”).
 
C.             On the date hereof, the Company, TCP 2, Northcreek and Stinger
have entered into the First Amendment to the Secured Senior Subordinated Note
and Warrant Purchase Agreement, governing, among other things the issuance of
warrants to purchase 135,000 of the previously unissued 2011 Warrant Shares.
 
D.            TCP, TCP 2, TMF, Northcreek and the Company desire to amend the
Registration Rights Agreement to add Stinger as a party to the Registration
Rights Agreement.
 
D.            Pursuant to Section 3.2 of the Registration Rights Agreement, this
Amendment may be effected with the consent of (i) TCP and TMF, which entities
together constitute the Majority Holders of the Registrable Securities, and (ii)
the Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:
 
1.             Amendments to Registration Rights Agreement.
 
(a)           From and after the date of this Amendment, the parties agree that
the terms “Stockholder” and “Stockholders” used in the Registration Rights
Agreement shall mean
 
 
 

--------------------------------------------------------------------------------

 
 
(i) the stockholders or warrantholders of the Company identified on the
signature page to the Registration Rights Agreement, the signature page to
Amendment No. 1 and the signature page to this Amendment, and (ii) any person or
entity that is assigned rights, or becomes a party to the Registration Rights
Agreement, pursuant to Section 1.11 of the Registration Rights Agreement.
 
(b)           A new section 1.2(a)(v) is added which reads as follows:  “Prior
to December 31, 2011, the Company shall amend the Initial 2011 Warrant Shares
Registration Statement registering the resale under Rule 415 under the
Securities Act of the portion of the 2011 Warrant Shares underlying the warrants
issued pursuant to the Warrant Purchase Agreement on September 16, 2011.
 
2.             Joinder of New Stockholders.  By execution of this Amendment,
Stinger hereby confirms its agreement to be bound as a “Stockholder” under the
Registration Rights Agreement, as amended hereby, and as may be subsequently
amended, restated, revised, supplemented or otherwise modified from time to
time.
 
3.             Miscellaneous.
 
(a)           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed by all parties hereto on such
date.  Except as specifically modified by the terms set forth herein, the
parties hereto acknowledge and agree that the Registration Rights Agreement is
in full force and effect.  All references in the Registration Rights Agreement
to the “Agreement” shall be deemed to refer to the Registration Rights Agreement
as amended by this Amendment.
 
(b)           Further Assurances.  Each party agrees that, from time to time
upon the written request of any other party, it will execute and deliver such
further documents and do such other acts and things as the other party may
reasonably request to effect the purposes of this Amendment.
 
(c)           Severability.  Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
 
(d)           Counterparts.  This Amendment may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(e)           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Indiana, without regard to the
conflicts of laws rules or provisions.
 
(f)            Captions.  The captions, headings and arrangements used in this
Amendment are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g)           No Prejudice.  The terms of this Amendment shall not be construed
in favor of or against any party on account of its participation in the
preparation hereof.
 
 [Signature pages follow]
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on this
16th day of September, 2011.
 
NORTHCREEK MEZZANINE FUND I, L.P.
 
PATRICK INDUSTRIES, INC.
             
By:
NMF GP, LLC, its general partner
 
By:
/s/ Andy L. Nemeth
       
Name:
Andy L. Nemeth
By:
Northcreek Management, Inc., its manager
 
Title:
Executive Vice President - Finance
             
By:
/s/ Barry A. Peterson
 
TONTINE CAPITAL PARTNERS, L.P.
 
Name:
Barry Peterson
         
Title:
Vice President
 
By:
Tontine Capital Management, L.L.C., its general partner
                     
By:
/s/ Jeffrey L. Gendell
         
Name:
Jeffrey L. Gendell
         
Title:
Managing Member
             
STINGER NORTHCREEK PATK LLC
 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
             
By:
Northcreek Management, Inc., its manager
 
By:
Tontine Capital Overseas GP, L.L.C., its general partner
           
By:
/s/ Barry A. Peterson
  By:
/s/ Jeffrey L. Gendell
 
Name:
Barry Peterson
   
Name:
Jeffrey L. Gendell
 
Title:
Vice President
   
Title:
Managing Member
                     
TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P.
                     
By:
Tontine Asset Associates, L.L.C., its general partner
                     
By:
/s/ Jeffrey L. Gendell
         
Name:
Jeffrey L. Gendell
         
Title:
Managing Member

 
[Signature Page to Amendment No. 2 To Second Amended And Restated Registration
Rights Agreement]
 



--------------------------------------------------------------------------------